Case 2:90-cv-00520-KJM-DB Document 6746-15 Filed 07/01/20 Page 1 of 6




           Exhibit N
  Case 2:90-cv-00520-KJM-DB Document 6746-15 Filed 07/01/20 Page 2 of 6


Inmate       CDCR      Date of      Prison     Group complaint?
surname      number    complaint
Mosqueda     V67993    5/18/2014    Corcoran   Yes—20 additional signatories
Cortinas     P09908    5/19/2014    Corcoran   No
Nieto        T66596    6/16/2014    Corcoran   No
Sambrana     K53140    6/16/2014    Corcoran   No
Johnson      P20038    6/16/2014    Corcoran   No
Alvarez      D07374    6/17/2014    Corcoran   No
Dale         P27601    6/18/2014    Corcoran   No
Morales      AN6424    6/19/2014    Corcoran   No
Sawyer       AA1674    6/20/2014    Corcoran   No
Johnson      P20038    6/20/2014    Corcoran   No
Villegas     T56192    6/21/2014    Corcoran   No
Jackson      C39492    6/22/2014    Corcoran   No
Moreno       AB9220    6/22/2014    Corcoran   Yes—19 additional signatories
Robinson     F55048    6/22/2014    Corcoran   No
Caldwell     F34117    6/23/2014    Corcoran   No
Reyes        T09726    6/24/2014    Corcoran   No
Saavedra     E07529    6/24/2014    Corcoran   Yes—4 additional signatories
Gonzalez     AB2524    6/24/2014    Corcoran   No
Dominici     P12762    6/27/2014    Corcoran   No
Pennix       J94038    6/29/2014    Corcoran   Yes—40 additional signatories
Anderson     AH4031    7/6/2014     Corcoran   No
Dunckhurst   V97052    7/11/2014    Corcoran   No
Thatcher     K81267    7/13/2014    Corcoran   No
Selsor       K82840    8/3/2014     Corcoran   Yes—17 additional signatories
Perry        J11869    11/16/2014   Corcoran   No
Moreno       F25733    1/5/2015     Corcoran   No
Malone       E78802    1/15/2015    Corcoran   No
Lipsey       F18039    11/3/2015    Corcoran   No
Allen        F76592    2/11/2016    Corcoran   No
Manzanillo   J91574    2/24/2016    Corcoran   No
Lear         H28226    3/4/2016     Corcoran   No
Federico     G20850    3/23/2016    Corcoran   No
Jones        P86168    7/18/2017    Corcoran   No
Gulbronson   H52054    8/28/2017    Corcoran   No
Smith        AN9812    7/30/2018    Corcoran   No
Harris       H63617    9/6/2019     Corcoran   No
Henley       BC9550    3/2/2020     Corcoran   No
King         AB7541    5/30/2014    CCI        No

                                     1
  Case 2:90-cv-00520-KJM-DB Document 6746-15 Filed 07/01/20 Page 3 of 6


Inmate       CDCR      Date of     Prison      Group complaint?
surname      number    complaint
Hines        P29864    6/2/2014    CCI         No
Garcia       K56357    6/11/2014   CCI         No
Matthews     H69338    6/16/2014   CCI         No
Hopkins      G54367    6/17/2014   CCI         No
Ramos        V51064    6/22/2014   CCI         No
Gutierrez    T77883    6/23/2014   CCI         Yes—22 additional signatories
Hernandez    G49312    6/23/2014   CCI         No
Williams     D87616    6/23/2014   CCI         No
Wilson       P78686    6/25/2014   CCI         No
Taylor       G52410    6/26/2014   CCI         No
Ornelas      T09540    6/29/2014   CCI         Yes—19 additional signatories
Sambrano     K23767    6/30/2014   CCI         Yes—1 additional signatory
Vigil        V62854    7/1/2014    CCI         No
Taylor       H38287    7/2/2014    CCI         Yes—15 additional signatories
Brown        F84597    7/6/2014    CCI         No
Campbell     P87126    7/6/2014    CCI         No
Steele       AL3638    7/7/2014    CCI         Yes—18 additional signatories
Arevalo      G19490    7/8/2014    CCI         No
Farias       V64953    7/9/2014    CCI         Yes—7 additional signatories
Clark        AG2283    7/10/2014   CCI         Yes—8 additional signatories
Medina       K69372    7/10/2014   CCI         No
Murillo      T90719    7/13/2014   CCI         No
Herrera      G67377    7/14/2014   CCI         No
Thurston     V21362    7/14/2014   CCI         No
Berg         G21795    7/20/2014   CCI         Yes—9 additional signatories
Stivers      F25138    7/21/2014   CCI         No
Mancha       V95827    8/3/2014    CCI         No
Cota         G36094    8/5/2014    CCI         Yes—15 additional signatories
Ruiz         E50797    8/5/2014    CCI         No
Bracamonte   T24296    8/11/2014   CCI         No
Wilkerson    V96371    8/11/2014   CCI         No
Lobdell      F90002    8/13/2014   CCI         Yes—12 additional signatories
Martinez     T12007    8/16/2014   CCI         No
Pichie       G47892    8/18/2014   CCI         Yes—12 additional signatories
Lopez        K18313    8/24/2014   CCI         No
Fulker       H93860    8/25/2014   CCI         No
Rodriguez    F38491    8/26/2014   CCI         Yes—57 additional signatories
Salinas      V38786    8/28/2014   CCI         No
Martinez     P52845    9/3/2014    CCI         Yes—23 additional signatories
Perez        G34867    9/5/2014    CCI         Yes—12 additional signatories
Carper       T75429    9/11/2014   CCI         No
Silva        H35993    9/22/2014   CCI         No

                                    2
  Case 2:90-cv-00520-KJM-DB Document 6746-15 Filed 07/01/20 Page 4 of 6


Inmate         CDCR     Date of      Prison        Group complaint?
surname        number   complaint
Gutierrez      AH4468   10/15/2014   CCI           Yes—13 additional signatories
Pena           P14167   11/4/2014    CCI           No
Toscano        G40141   11/4/2014    CCI           No
Romero         K39790   9/1/2015     CCI           No
McCoy          G67351   10/22/2015   CCI           No
Lopez          G40832   3/2/2016     CCI           Yes—3 additional signatories
Nungaray       AR8118   7/3/2017     Sacramento    No
Stires         T82616   3/28/2017    Sacramento    No
Turner         G05794   11/17/2014   Sacramento    No
Walker         FA2225   6/27/2014    Sacramento    No
Ruse           D44173   6/13/2014    Sacramento    Yes—17 additional signatories
Ewing          G06579   5/29/2014    Pelican Bay   Yes—14 additional signatories
Ramirez        AE9021   6/11/2014    Pelican Bay   No
Eldridge       K72457   7/20/2014    Pelican Bay   No
Negrete        P49458   11/20/2014   Pelican Bay   No
Hernandez      F09157   11/23/2014   Pelican Bay   No
Rocha          K34251   8/3/2015     Pelican Bay   No
Dermendzhyan   V49819   8/4/2015     Pelican Bay   No
Garcia         F10204   8/4/2015     Pelican Bay   No
Guerrero       P79983   8/4/2015     Pelican Bay   No
Martinez       E79704   8/4/2015     Pelican Bay   No
Reynoso        H93482   8/6/2015     Pelican Bay   Yes—7 additional signatories
Salas          G55918   8/6/2015     Pelican Bay   Yes—8 additional signatories
Becerra        K57108   8/7/2015     Pelican Bay   No
Saldana        V30056   8/8/2015     Pelican Bay   No
Adams          P29440   8/9/2015     Pelican Bay   Yes—8 additional signatories
Bartosh        D91985   8/9/2015     Pelican Bay   Yes—7 additional signatories
Cleveland      T65081   8/9/2015     Pelican Bay   No
Hardcastle     H01294   8/9/2015     Pelican Bay   No
Nania          K37078   8/9/2015     Pelican Bay   No
Suarez         V82078   8/9/2015     Pelican Bay   No
Torres         V68554   8/9/2015     Pelican Bay   No
Villareal      H84098   8/9/2015     Pelican Bay   No
Aguilar        P20814   8/10/2015    Pelican Bay   No
Garcia         E94675   8/10/2015    Pelican Bay   Yes—7 additional signatories
Ramirez        J79674   8/10/2015    Pelican Bay   No
Ramos          T91437   8/10/2015    Pelican Bay   No
Sandoval       D61000   8/10/2015    Pelican Bay   No
Sotelo         F10381   8/10/2015    Pelican Bay   Yes—7 additional signatories
Evans          J43496   8/11/2015    Pelican Bay   Yes—7 additional signatories
Guzman         K80395   8/11/2015    Pelican Bay   No
Barron         F73020   8/12/2015    Pelican Bay   No
Hernandez      G32389   8/12/2015    Pelican Bay   No

                                      3
   Case 2:90-cv-00520-KJM-DB Document 6746-15 Filed 07/01/20 Page 5 of 6


Inmate        CDCR      Date of     Prison        Group complaint?
surname       number    complaint
Marruffo      P65579    8/12/2015   Pelican Bay   No
Rodriguez     D89239    8/12/2015   Pelican Bay   No
Roman         C15546    8/12/2015   Pelican Bay   No
Foster        H48556    8/13/2015   Pelican Bay   Yes—7 additional signatories
Reed          T17989    8/13/2015   Pelican Bay   No
Martinez      J52893    8/16/2015   Pelican Bay   Yes—9 additional signatories
Cress         V30548    8/16/2015   Pelican Bay   No
Gutierrez     V48214    8/16/2015   Pelican Bay   Yes—6 additional signatories
Kropp         T46877    8/16/2015   Pelican Bay   No
Andrade       P53522    8/17/2015   Pelican Bay   Yes—8 additional signatories
Castellanos   C17275    8/18/2015   Pelican Bay   No
Ceballos      E82190    8/18/2015   Pelican Bay   No
Ortiz         C42223    8/18/2015   Pelican Bay   Yes—8 additional signatories
Sawyers       F33417    8/18/2015   Pelican Bay   No
Rodriguez     AV0386    8/19/2015   Pelican Bay   Yes—28 additional signatories
Ashker        C58191    8/20/2015   Pelican Bay   No
Houston       D24165    8/20/2015   Pelican Bay   No
Martinez      K97257    8/20/2015   Pelican Bay   Yes—6 additional signatories
Quispe        V26598    8/20/2015   Pelican Bay   Yes—3 additional signatories
Thompson      F43276    8/21/2015   Pelican Bay   No
Carraza       T66284    8/23/2015   Pelican Bay   No
Juarez        F55194    8/23/2015   Pelican Bay   No
Valencia      P80790    8/23/2015   Pelican Bay   No
Aguirre       V99888    8/25/2015   Pelican Bay   No
Flores        G00837    8/26/2015   Pelican Bay   Yes—8 additional signatories
Payan         T08858    8/26/2015   Pelican Bay   No
Perez         D46240    8/26/2015   Pelican Bay   No
Trejo         K72446    8/26/2015   Pelican Bay   No
Andrade       F37180    8/27/2015   Pelican Bay   Yes—7 additional signatories
Monroy        T37312    8/30/2015   Pelican Bay   No
Rubio         H29053    8/30/2015   Pelican Bay   Yes—6 additional signatories
Martinez      H93376    8/31/2015   Pelican Bay   No
Quezada       K10024    9/1/2015    Pelican Bay   No
Chaidez       F47646    9/3/2015    Pelican Bay   No
Coronado      P62479    9/3/2015    Pelican Bay   No
Rodriguez     V68063    9/3/2015    Pelican Bay   No
Alejo         AK2983    9/6/2015    Pelican Bay   No
Nevarez       K28495    9/7/2015    Pelican Bay   No
Perryman      AR6158    9/7/2015    Pelican Bay   No
Camarillo     P06688    9/14/2015   Pelican Bay   No
Treglia       T66950    9/14/2015   Pelican Bay   Yes—41 additional signatories
Enriquez      D50895    9/15/2015   Pelican Bay   No
Ortega        T54609    9/15/2015   Pelican Bay   No

                                     4
  Case 2:90-cv-00520-KJM-DB Document 6746-15 Filed 07/01/20 Page 6 of 6


Inmate       CDCR      Date of      Prison        Group complaint?
surname      number    complaint
Haro         J36101    9/20/2015    Pelican Bay   No
Gonzalez     F69178    9/20/2015    Pelican Bay   No
Robles       T22777    9/24/2015    Pelican Bay   No
Jackson      V74188    9/28/2015    Pelican Bay   Yes—36 additional signatories
Vargas       T11954    10/18/2015   Pelican Bay   No
Guerrero     P90335    10/19/2015   Pelican Bay   No
Ramirez      E96963    11/3/2015    Pelican Bay   Yes—1 additional signatory
Chavez       AG8871    12/2/2015    Pelican Bay   No
Hernandez    AC3208    12/6/2015    Pelican Bay   No
Smallwood    C15171    12/10/2015   Pelican Bay   No
Lopez        T81282    12/27/2015   Pelican Bay   No
Lopez        F42207    1/4/2016     Pelican Bay   No
Ledesma      V87318    2/22/2016    Pelican Bay   No
Farias       G52538    3/1/2016     Pelican Bay   No
Luna         E27010    3/26/2016    Pelican Bay   No
Bernard      AX4698    4/11/2016    Pelican Bay   No
Rico         AI3815    8/9/2017     Pelican Bay   No
Robles       AC3318    2/19/2018    Pelican Bay   No
Sotelo       BJ7855    3/8/2020     Pelican Bay   No




                                     5
